     Case 3:21-cv-00319-RCJ-WGC Document 15 Filed 09/13/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                  UNITED STATES DISTRICT COURT
11
                                        DISTRICT OF NEVADA
12

13
     EMILY NEVETT and BONNIE NOBLE,                 Case No. 3:21-cv-00319-RCJ-WGC
14   on behalf of themselves and all other
     similarly situated individuals,                ORDER TO EXTEND THE DEADLINE
15                                                  FOR PLAINTIFFS’ OPPOSITION AND
                        Plaintiffs,                 DEFENDANT’S REPLY TO
16                                                  DEFENDANT’S MOTION TO DISMISS
            v.                                      PLAINTIFFS’ FIRST AMENDED
17                                                  COMPLAINT
     RENOWN HEALTH, and DOES 1
18   through 50, inclusive,                          [FIRST REQUEST]

19                      Defendants.

20

21
            Plaintiffs EMILY NEVETT and BONNIE NOBLE (“Plaintiffs”) and Defendant RENOWN
22
     HEALTH (“Defendant”), by and through their counsel of record, hereby agree and stipulate to
23
     extend the deadlines for the opposition and reply to Defendant’s Motion to Dismiss Plaintiffs’ First
24
     Amended Complaint (ECF No. 13) by three weeks. Plaintiffs’ opposition is currently due on or
25
     before September 22, 2021, and the parties stipulate to extend the deadline up to and including,
26
     October 13, 2021. If this extension is approved by the Court, Defendant’s reply would then be due
27

28
     Case 3:21-cv-00319-RCJ-WGC Document 15 Filed 09/13/21 Page 2 of 2



 1   on or before October 20, 2021. See Local Rule 7-2(b). The parties further stipulate to extend the

 2   deadline for Defendant to file its reply up to and including November 10, 2021.

 3          This is the first request for an extension of time for the parties to file an opposition and reply
 4   to Defendant’s Motion to Dismiss Plaintiffs’ First Amended Complaint. The requested extension
 5   is necessary in light of counsels’ current workloads and also due to the evacuation of Plaintiff’s
 6   counsel from his home and Tahoe office due to the Caldor fire. This request is made in good faith
 7   and not for the purpose of delay. The parties agree that good cause therefore exists for the
 8   extensions.
 9   Dated: September 13, 2021                          Dated: September 13, 2021
10   Respectfully submitted,                            Respectfully submitted,
11

12 /s/ Joshua D. Buck                                   /s/ Diana G. Dickinson
    MARK R. THIERMAN, ESQ.                              MONTGOMERY Y. PAEK, ESQ.
13 JOSHUA D. BUCK, ESQ.                                 ETHAN D. THOMAS, ESQ.
    LEAH L. JONES, ESQ.                                 DIANA G. DICKINSON, ESQ.
14 JOSHUA R. HENDRICKSON, ESQ.                          EMIL S. KIM, ESQ.
   THIERMAN BUCK LLP                                    LITTLER MENDELSON, P.C.
15
    Attorneys for Plaintiffs                            Attorneys for Defendant
16 EMILY NEVETT and BONNIE NOBLE                        RENOWN HEALTH
17

18

19                                                  IT IS SO ORDERED.

20                                                          Dated: September 13, 2021.
21

22
                                                            ____________________________________
23
                                                            UNITED STATES DISTRICT JUDGE
24

25

26

27

28

                                                        2
